PER curiam:
La Ley Notarial requiere en su See. 26 (4 L.P.R.A. see. 1026), que los notarios remitan, “no más tarde del lunes de cada semana a la Oficina del Director de Inspección de Protocolos de Puerto Rico, notificación de no haber otorgado escrituras o afidávits, o los índices de las escrituras matrices y afidávits otorgados por [sic] (1) ellos en la precedente semana, expresando los números de orden de éstos en los protocolos, y respecto de cada instrumento, los nombres de los otorgantes, la fecha de otorgamiento y el objeto del acto o contrato, y cuando por este Capítulo se requiera o permita su presencia, el nombre de los testigos. Los inspectores de protocolos velarán por el cumplimiento de las disposiciones de este párrafo”.
Esta disposición y las demás exigencias de la Ley Notarial son de cumplimiento estricto. In re Anglade, 73 *305D.P.R. 1000 (1952). Como señaláramos en In re Pagani Rodríguez, 109 D.P.R. 831, 833 (1980), el reiterado incumpli-miento con las exigencias de dicha ley acusa una indiferencia de parte del notario que le coloca “en el umbral de la incapa-cidad para actuar en tan delicado y puntilloso ministerio”.
Con inusitada frecuencia hemos estado recibiendo informes del Director de Inspección de Notarías sobre fallas de numerosos notarios en someter sus índices notariales. Aparte de constituir ello una desviación de la práctica requerida por ley, la omisión de enviar los índices a tiempo podría prestarse para actuaciones de naturaleza grave lesivas a la fe pública de que están investidos los notarios.
El notario Carlos Colón de Zengotita dejó de rendir ín-dices notariales desde el 18 de marzo de 1984 hasta el 20 de febrero de 1985 en que lo hizo al serle así requerido por reso-lución de este Tribunal de 24 de enero de 1985. A nuestra so-licitud de que mostrara causa por la cual no debía ser disci-plinado expresó con candidez que no tiene “excusa válida y aceptable”, que “prácticamente había cesado” en sus “opera-ciones” y que desconocía “que dichos informes podían ren-dirse en manuscrito”. Señala, además, que “no hubo un mo-vimiento mayor de documentos” y que su inobservancia de la ley no ha causado perjuicio a terceras personas.
Partiendo de esos supuestos, limitaremos nuestra sanción en este caso a la suspensión del ejercicio del notariado por parte del Ledo. Carlos Colón de Zengotita por un período de un año a partir del 1ro de mayo de 1985 y hasta que por reso-lución de este Tribunal se le reinstale como notario. Quede advertida la profesión de que vamos a ser rigurosos en la aplicación de sanciones disciplinarias motivas por el incum-plimiento de las disposiciones de la Ley Notarial.

(1) Debería decir “otorgados ante ellos” y no “por ellos”, pues quien otorga no es el notario. El notario es autorizante de los instrumentos que ante él se otorgan.